This opinion is subject to revision before publication



        UNITED STATES COURT OF APPEALS
                  FOR THE    ARMED FORCES
                         _______________

                       UNITED STATES
                           Appellee
                                v.
  Darrius D. UPSHAW, Hospital Corpsman Third Class
              United States Navy, Appellant
                          No. 20-0176
                    Crim. App. No. 201600053
      Argued December 1, 2020—Decided March 24, 2021
     Military Judges: Mark D. Sameit and Jeffrey V. Munoz
   For Appellant: Lieutenant Clifton E. Morgan III, JAGC,
   USN (argued).
   For Appellee: Lieutenant Joshua C. Fiveson, JAGC, USN
   (argued); Lieutenant Colonel Nicholas L. Gannon, USMC,
   Major Clayton L. Wiggins, USMC, and Brian K. Keller, Esq.
   (on brief).
   Judge SPARKS delivered the opinion of the Court, in
   which Chief Judge STUCKY and Judge OHLSON joined.
   Judge MAGGS filed a separate dissenting opinion, in
   which Senior Judge CRAWFORD joined.
                      _______________

   Judge SPARKS delivered the opinion of the Court.
    A general court-martial composed of members convicted
Hospital Corpsman Third Class Darrius D. Upshaw (Appel-
lant), contrary to his pleas, of two specifications of abusive
sexual contact and one specification of sexual assault in vio-
lation of Article 120, UCMJ, 10 U.S.C. § 920 (2012). Appellant
was originally sentenced to a dishonorable discharge, ten
years of confinement, forfeiture of all pay and allowances, and
a reduction to grade E-1. The convening authority approved
the adjudged sentence.
    The United States Navy-Marine Corps Court of Criminal
Appeals set aside the sexual assault conviction due to a viola-
tion of United States v. Hills, 75 M.J. 350, 354 (C.A.A.F.
2016), but determined that the two abusive sexual contact
           United States v. Upshaw No. 20-0176/NA
                    Opinion of the Court

convictions could stand. Appellant then petitioned this Court
and that petition was denied without prejudice.
    After arraignment and pretrial motions, the Government
opted not to pursue a rehearing on the set aside charge due to
the victim’s unwillingness to cooperate. The sexual assault
charge was dismissed. The convening authority then ordered
a sentence rehearing on the remaining convictions. On re-
hearing, members sentenced Appellant to a dishonorable dis-
charge, thirty-six months of confinement, and a reduction to
E-l. The convening authority approved the sentence. The
Navy-Marine Corps Court of Criminal Appeals affirmed the
modified sentence. This Court granted review in order to con-
sider the following issues:
      I. Was the military judge’s improper propensity in-
      struction in violation of United States v. Hills, 75
      M.J. 350 (C.A.A.F. 2016), harmless error beyond a
      reasonable doubt?
      II. Was a recused judge’s substantive participation
      in Appellant’s case after he recused himself harm-
      less error?
    After assessing the circumstances surrounding this Hills
violation in light of our previous decisions, we conclude that
the military judge’s improper instruction was not harmless
beyond a reasonable doubt. Given this decision, it is unneces-
sary for us to address Issue II.
                        I. Background

   The original convictions in this case stemmed from two in-
cidents between Appellant and separate and unconnected
male servicemembers, Lance Corporal KLM and Corporal KI.
                            1. KLM

   Appellant and KLM met at a bar in Oceanside, California,
on October 30, 2014. KLM spent the afternoon and evening
drinking with Appellant and by midnight was extremely in-
toxicated and ready to leave. Appellant offered to drive him
back to barracks. Appellant helped KLM into the front seat of
his car and reclined the seat so he could sleep. At the base
gate, Appellant had to shake KLM awake to show conscious-
ness but KLM immediately fell back to sleep. The next time
KLM woke up his belt buckle was still fastened but his jeans
had been unzipped and Appellant was rubbing KLM’s penis


                               2
           United States v. Upshaw No. 20-0176/NA
                    Opinion of the Court

while continuing to drive the car. KLM wasn’t able to push
away Appellant’s hand so instead he curled his body toward
the window and Appellant then began rubbing KLM’s leg.
KLM began “freaking out” and demanded Appellant stop the
car. KLM crawled out of the car on his hands and knees, still
severely intoxicated. He texted his roommate that “[t]his
fuses [sic] trying to rape me man I need help.” He then called
his squad leader, sobbing, and told him that a fellow service-
member had given him a ride then tried to rape him. When
the squad leader responded half an hour later that he was on
his way, KLM texted back “[p]lease hurry.”
    While waiting to be picked up, KLM vomited in the park-
ing lot. Appellant rubbed his back and shoulders and his
crotch area over his jeans. In repeated calls to his squad
leader, KLM urged him “ ‘Just pick me up.’ ” When the squad
leader finally arrived, KLM hugged him, crying and thanking
him for picking him up. Appellant told the squad leader that
KLM had “ ‘the strongest case of survivor syndrome that I’ve
ever seen to that extent,’ ” though KLM had no combat history
or known history of post-traumatic stress disorder.
                            2. KI
    On March 1, 2015, Appellant met KI and one of his bud-
dies drinking at the same bar where he met KLM. KI had
been drinking since breakfast. Mid-afternoon, Appellant of-
fered to let KI and his friend sleep it off at his place. KI’s
memories of the evening were hazy due to the amount of al-
cohol he had consumed. He recalled a car ride, going upstairs
to Appellant’s apartment, and accepting a red drink from Ap-
pellant. The next thing he remembered was waking up in the
dark to something inside his anus. He fell back asleep and
when he woke again he was naked. He dressed and woke his
buddy, crying hysterically and saying he had been raped and
they needed to leave. KI continued crying as a friend arrived
to pick him up.
   KI told his friend what had happened and they reported
the incident. KI went to the hospital for a sexual assault fo-
rensic exam. The forensic evidence revealed Appellant’s DNA
around KI’s anus, on his genitals, in his mouth, and on his
chest. He also had abrasions in the anal area. His blood alco-
hol level at the time of the incident was estimated to be .26.



                              3
           United States v. Upshaw No. 20-0176/NA
                    Opinion of the Court

                   3. Original Court-Martial

    At trial, the Government filed a motion to admit evidence
of both incidents under Military Rule of Evidence (M.R.E.)
413. Over defense objection, the military judge allowed the
M.R.E. 413 material to come in as propensity evidence and
instructed the members accordingly. Appellant was convicted
of touching KLM’s groin and touching KLM’s penis when he
was unable to consent due to impairment by alcohol and of
penetrating KI’s anus when he was unable to consent due to
impairment by alcohol.
   As explained by the Navy-Marine Corps Court of Criminal
Appeals during their second Article 66, UCMJ, 10 U.S.C.
§ 866, review:
      Between Appellant’s initial trial and his first appeal,
      the Court of Appeals for the Armed Forces (CAAF)
      issued its decision in United States v. Hills, holding
      the use of charged offenses as propensity evidence
      under Military Rule of Evidence (Mil. R. Evid.) 413
      undermines an accused’s right to the presumption of
      innocence and the corresponding propensity instruc-
      tion is constitutional error. This Court applied that
      ruling to Appellant’s case, upheld his conviction of
      the offenses against Victim 1 [KLM], set aside his
      conviction of the offenses against Victim 2 [KI], set
      aside the sentence, remanded the case to the conven-
      ing authority (CA), and authorized a rehearing. Be-
      cause Victim 2 subsequently decided not to partici-
      pate in the rehearing, the CA dismissed the charges
      pertaining to him and ordered a sentencing rehear-
      ing for the convictions involving Victim 1.
United States v. Upshaw, 79 M.J. 728, 731 (N-M. Ct. Crim.
App. 2019) (citations omitted).
                          4. Rehearing

   The military judge initially assigned to the rehearing,
Judge Sameit, was the same judge who had conducted the
previous court-martial and delivered the erroneous Hills in-
struction. During arraignment, defense counsel challenged
Judge Sameit to recuse himself. Judge Sameit did not rule on
the recusal motion but said that he would do so if he remained
on the case after consulting with the detailing judge. Judge
Sameit was then replaced with a new judge, Judge Munoz.
During pretrial motions, Judge Munoz disclosed that he had


                                4
            United States v. Upshaw No. 20-0176/NA
                     Opinion of the Court

consulted with Judge Sameit about trial counsel’s request to
admit the incidents between Appellant and KLM as M.R.E.
413 evidence.
   Defense counsel then filed a motion requesting that Judge
Munoz recuse himself. Judge Munoz denied the motion.
Given KI’s subsequent decision not to participate in another
court-martial, Judge Munoz presided instead over a sentenc-
ing rehearing before members for the remaining convictions.
                          II. Analysis

    M.R.E. 413 addresses the admission of evidence of similar
crimes in sexual assault cases and states in relevant part
that: “[i]n a court-martial in which the accused is charged
with an offense of sexual assault, evidence of the accused’s
commission of one or more offenses of sexual assault is admis-
sible and may be considered for its bearing on any matter to
which it is relevant.” M.R.E. 413(a)(2012).1 It provides an ex-
ception to M.R.E. 404(b) and the general concept that prior
convictions or uncharged misconduct are not admissible to
show an accused’s propensity towards bad acts or bad charac-
ter. The constitutionality of permitting admission of such pro-
pensity evidence was upheld by this Court in United States v.
Wright, 53 M.J. 476, 482 (C.A.A.F. 2000).
    In Hills, this Court determined that the government could
not use charged sexual misconduct to prove propensity to
commit other charged sexual misconduct under M.R.E. 413.
75 M.J. at 352. We held that “[n]either the text of M.R.E. 413
nor the legislative history of its federal counterpart suggests
that the rule was intended to permit the government to show
propensity by relying on the very acts the government needs
to prove beyond a reasonable doubt in the same case.” Id. The
Hills decision also highlighted the problematic nature of in-
structions that provided members with “directly contradic-
tory statements about the bearing that one charged offense
could have on another, one of which requires the members to

   1  The language of M.R.E. 413(a) that appears in the 2016 edi-
tion of the Manual for Courts-Martial was changed to read, “In a
court-martial proceeding for a sexual offense, the military judge
may admit evidence that the accused committed any other sexual
offense. The evidence may be considered on any matter to which it
is relevant.”



                               5
            United States v. Upshaw No. 20-0176/NA
                     Opinion of the Court

discard the accused’s presumption of innocence, and with two
different burdens of proof—preponderance of the evidence
and beyond a reasonable doubt.” Id. at 357.
    A military judge’s decision to admit evidence is reviewed
for an abuse of discretion. Id. at 354. Neither party challenges
the fact that Judge Sameit abused his discretion in delivering
the M.R.E. 413 propensity instruction. The only question
before this Court is to what extent that error prejudiced
Appellant.
    Where there is instructional error with constitutional di-
mensions, we test for prejudice under the standard of harm-
less beyond a reasonable doubt. Id. at 357. This standard is
met “where a court is confident that there was no reasonable
possibility that the error might have contributed to the con-
viction.” United States v. Prasad, 80 M.J. 23, 29 (C.A.A.F.
2020) (internal quotation marks omitted) (quoting United
States v. Tovarchavez, 78 M.J. 458, 460 (C.A.A.F. 2019)).
However, prejudice occurs where a court “cannot be certain
that the erroneous propensity instruction did not taint the
proceedings or otherwise contribute to the defendant’s convic-
tion or sentence.” Id. (internal quotation marks omitted)
(quoting United States v. Williams, 77 M.J. 459, 464 (C.A.A.F.
2018)). If it is just “certainly possible” that the accused was
convicted based on properly admitted evidence alone, a Hills
error cannot be determined harmless. Id. at 30 (internal quo-
tation marks omitted) (citation omitted). However, there may
be circumstances “where the evidence is overwhelming, so we
can rest assured that an erroneous propensity instruction did
not contribute to the verdict by tipp[ing] the balance in the
members’ ultimate determination.” United States v.
Guardado, 77 M.J. 90, 94 (C.A.A.F. 2017) (alteration in origi-
nal) (internal quotation marks omitted) (quoting Hills, 75
M.J. at 378).
   Since Hills, this Court has attempted to carve a path
through the question of prejudice by determining just how
much evidence is enough to tip that balance. In Guardado, we
concluded that the appellant had been prejudiced by the Hills
instruction because, despite the young victim’s credible testi-
mony, there was no supporting evidence. Id. In Prasad, where




                               6
            United States v. Upshaw No. 20-0176/NA
                     Opinion of the Court

evidence consisted of victim testimony and a series of Snap-
chat messages in which the appellant apologized and admit-
ted he had done something wrong, we found prejudice due to
the lack of physical or forensic evidence or witnesses who
could support the victim’s version of events, as well as her
well-developed motive to fabricate such an allegation. Prasad,
80 M.J. at 30–32. We also found prejudice in United States v.
Hukill, 76 M.J. 219, 220 (C.A.A.F. 2017), a military judge-
alone case in which the appellant was accused of assaulting
two women who were friends of his fiancée’s. Evidence con-
sisted of the testimony of the two women and his fiancée’s as-
sertion that when confronted about the first assault he told
her that he did it. Id. at 223. In addition, we concluded that
the appellant had been prejudiced in Tovarchavez where evi-
dence included the victim’s testimony, a series of text mes-
sages in which the appellant apologized to the victim for
“crossing the line,” and DNA evidence indicating sexual activ-
ity between the victim and the appellant (which was con-
sistent with the defense theories that the sex had been con-
sensual or that there had been a mistake of fact as to consent).
78 M.J. at 462, 468–69.
    However, in Williams, we found prejudice for all the con-
victions for which there was no supporting evidence but no
prejudice when the victim’s account of being sodomized was
backed up by damage to a door in the apartment where the
assault took place, medical confirmation of the victim’s (non-
sexual) injuries, and witness confirmation of her upset de-
meanor. 77 M.J. at 464. In a summary disposition for United
States v. Hazelbower, we determined the Hills instruction
was harmless beyond a reasonable doubt because “the vic-
tims’ accounts were corroborated by a wealth of independent
supporting evidence, including (but not limited to) admissions
of rape, incriminating text and Skype messages, and the ex-
change of nude photographs.” 78 M.J. 12 (C.A.A.F. 2018).
    We also consider the military judge’s instructions. Where
a military judge’s instruction “explicitly refer[s] to the prepon-
derance of the evidence standard, this Court cannot deny that
the military judge’s muddled . . . instructions potentially im-
plicated fundamental conceptions of justice under the Due
Process Clause and heightened the risk that the members
would apply an impermissibly low standard of proof.” Prasad,


                                7
            United States v. Upshaw No. 20-0176/NA
                     Opinion of the Court

80 M.J. at 30 (alterations in original) (internal quotation
marks omitted) (quoting Williams, 77 M.J. at 463–64). Here,
as in Hills, the military judge’s instructions were clearly er-
roneous, including explicit reference to the preponderance of
the evidence standard.
    In addition, we look at the degree to which the Govern-
ment relied upon the propensity evidence and the instruction
on the preponderance of the evidence standard. Id. at 33.
Here, the Government relied heavily upon the similarities be-
tween the cases, repeatedly highlighting the propensity evi-
dence. The Government mentioned the similar circumstances
surrounding both incidents in its opening argument. During
closing arguments and rebuttal, the Government discussed
multiple times that the members could and should consider
the propensity evidence and also referenced the preponder-
ance standard. The Government reminded members that:
          The military judge instructed you about propen-
       sity, members, and that’s what makes this trial
       unique. These cases are connected and they are con-
       nected only by the accused’s involvement.
          What did he tell you? He said that if you find that
       an offense occurred, whether that be grabbing the
       penis, rubbing the thigh and the groin, or penetrat-
       ing the anus, you may use that on any other point to
       which it is relevant if you find that [the] initial
       charge was just by a preponderance of the evidence.
           So if you find that by a preponderance of the ev-
       idence the accused grabbed K.L.M.’s penis, Specifi-
       cation 2 of Charge I, simply by a preponderance of
       the evidence, you may use that—you may even use
       that to find that he has a predisposition to engage in
       sexual assault. So if you find that any one of these
       things happened by a preponderance of the evidence,
       you can use that to find that he is the type of person
       that does these things.
As in Prasad, the Government “exploited—to the considera-
ble detriment of Appellant—the confusion surrounding the
military judge’s preponderance of the evidence instructions,
as well as the negative inference to be drawn from the puta-
tive propensity evidence.” 80 M.J. at 33.




                                 8
              United States v. Upshaw No. 20-0176/NA
                       Opinion of the Court

    We are not convinced that, under these circumstances, the
evidence against Appellant reaches the level of overwhelm-
ing. Unlike in Williams, there is no physical evidence to sup-
port KLM’s version of events. Granted, the additional evi-
dence—the text messages and calls sent by KLM during his
interaction with Appellant—makes this considerably more
than just a he said/he said situation. But this additional evi-
dence plays a similar role to the text messages and DNA evi-
dence we considered in Tovarchavez or the Snapchat mes-
sages in Prasad. It is enough to make the alleged assault
“certainly possible,” but it is not overwhelming. Prasad, 80
M.J. at 30 (internal quotation marks omitted) (citation omit-
ted). Given this lack of overwhelming evidence and the cen-
tral role the propensity evidence played in the Government’s
case, we cannot be certain that the members’ ultimate deter-
mination of guilt was not affected. We therefore cannot con-
clude that the military judge’s error was harmless beyond a
reasonable doubt.
      Given our resolution of Issue I, we need not address Issue
II.
                         III. Conclusion
    The military judge erred in admitting charged conduct as
M.R.E. 413 propensity evidence and the Government has
failed to meet its burden to show that error was harmless be-
yond a reasonable doubt. The decision of the United States
Navy-Marine Corps Court of Criminal Appeals is reversed.
The remaining findings of guilt and the sentence are set
aside. The record is returned to the Judge Advocate General
of the Navy for appropriate action.




                                9
           United States v. Upshaw, No. 20-0176/NA


    Judge MAGGS, with whom Senior Judge CRAWFORD
joins, dissenting.

   I would affirm the decision of the United States Navy-Ma-
rine Corps Court of Criminal Appeals (NMCCA). United
States v. Upshaw, 79 M.J. 728, 736 (N-M. Ct. Crim. App.
2019). In my view, the NMCCA correctly determined that the
instructional error in this case was harmless beyond a rea-
sonable doubt with respect to the specification of abusive sex-
ual contact of which Appellant was found guilty. I also agree
with the NMCCA’s conclusion that the first military judge’s
substantive participation in Appellant’s case after he recused
himself was harmless error. I therefore respectfully dissent.
                  I. Propensity Instruction
    The first assigned issue is whether “the military judge’s
improper propensity instruction, in violation of United States
v. Hills, 75 M.J. 350 (C.A.A.F. 2016), [was] harmless error be-
yond a reasonable doubt.” United States v. Upshaw, 80 M.J.
179 (C.A.A.F. 2020) (order granting review). Unlike the
Court, I would answer this question in the affirmative.
              A. Error and Standard of Review
    In Hills, the accused was charged with several offenses al-
leging sexual misconduct. 75 M.J. at 352. The military judge
granted the government’s request for an instruction based on
Military Rule of Evidence (M.R.E.) 413. Id. at 356. M.R.E. 413
at the time provided that “evidence of the accused’s commis-
sion of one or more offenses of sexual assault is admissible
and may be considered for its bearing on any matter to which
it is relevant.” M.R.E. 413(a) (2012). The military judge in-
structed the members that if they found by a preponderance
of the evidence that the accused had committed one of the
charged offenses—even if they were not convinced beyond a
reasonable doubt that the accused had committed that
charged offense—they could consider the evidence of that
charged offense for its tendency to show that the accused com-
mitted the other charged offenses. Hills, 75 M.J. at 353.
    On appeal, this Court ruled that the instruction violated
M.R.E. 413 because “[n]either the text of M.R.E. 413 nor the
legislative history of its federal counterpart suggests that the
            United States v. Upshaw, No. 20-0176/NA
                   Judge MAGGS, dissenting

rule was intended to permit the government to show propen-
sity by relying on the very acts the government needs to prove
beyond a reasonable doubt in the same case.” Id. at 352. This
Court also ruled that the instruction violated the constitu-
tional requirement of due process “by creating [a] risk that
the members would apply an impermissibly low standard of
proof, undermining both ‘the presumption of innocence and
the requirement that the prosecution prove guilt beyond a
reasonable doubt.’ ” Id. at 357 (quoting United States v.
Wright, 53 M.J. 476, 481 (C.A.A.F. 2000)).
    The instructions in this case are indistinguishable from
the instructions in Hills. Because the error in Hills has a
constitutional dimension, this Court may not affirm the
finding of guilt unless we find the error to be harmless beyond
a reasonable doubt. Id. This exacting standard is met “where
a court is confident that there was no reasonable possibility
that the error might have contributed to the conviction.”
United States v. Prasad, 80 M.J. 23, 29 (C.A.A.F. 2020)
(emphasis added) (citation omitted) (internal quotation
marks omitted). As explained in United States v. Guardado,
“[t]here are circumstances where the evidence is
overwhelming, so we can rest assured that an erroneous
propensity instruction did not contribute to the verdict by
‘tipp[ing] the balance in the members’ ultimate
determination.’ ” 77 M.J. 90, 94 (C.A.A.F. 2017) (second
alteration in original) (quoting Hills, 75 M.J. at 358).
    In United States v. Williams, 77 M.J. 459, 464 (C.A.A.F.
2018), we concluded that a Hills instructional error was
harmless beyond a reasonable doubt with respect to a specifi-
cation for forcible sodomy. We reasoned:
       With respect to the night [the victim] ended up in
       the hospital, the Government introduced photo-
       graphs of the door Appellant kicked in on [the vic-
       tim]’s head as well as photographs of [the victim]’s
       wounds. A neighbor and a police officer bore witness
       to her distraught demeanor and injuries. Moreover,
       Appellant issued a sworn statement that, though si-
       lent on the issue of sodomy, largely confirmed and
       supported [the victim]’s story. With the benefit of
       this corroborating evidence, we are confident that
       Appellant committed sodomy with [the victim] by
       force and without her consent that evening.



                                2
            United States v. Upshaw, No. 20-0176/NA
                   Judge MAGGS, dissenting

Id.
                        B. Harmlessness
    The evidence in this case, like the evidence in Williams,
establishes that the instructional error was harmless beyond
a reasonable doubt. As the Court recounts, the named victim,
Lance Corporal KLM, provided extensive and detailed testi-
mony establishing the elements of the abusive sexual contact
offense. This testimony did not stand alone. Lance Corporal
KLM’s allegation that a distressing incident occurred during
the car ride back to his barracks was corroborated by the un-
disputed fact that Appellant stopped his car along a busy
road. And Lance Corporal KLM’s allegation that the incident
involved abusive sexual contact was corroborated by Lance
Corporal KLM’s consistent and contemporaneous telephone
calls and texts. As the NMCCA recounted:
       [Lance Corporal KLM] texted his roommate at 0055:
       “This fuses [sic] trying to rape me man I need help.”
       At 0058, [Lance Corporal] K.L.M. called his squad
       leader. According to his squad leader, a sobbing
       [Lance Corporal] K.L.M. told him he accepted a ride
       home from a corpsman and woke up in the vehicle to
       the corpsman trying to rape him. When the squad
       leader next texted at 0124 that he was on his way to
       help, [Lance Corporal] K.L.M. replied, “[p]lease
       hurry.”
United States v. Upshaw, No. NMCCA 201600053, 2017 CCA
LEXIS 363, at *13, 2017 WL 2361911, at *5 (N-M. Ct. Crim.
App. May 31, 2017) (second and sixth alterations in original)
(footnotes omitted). These communications indicate not only
that Lance Corporal KLM was distressed, vulnerable, and in
need of help, but also that the cause was a recent sexual as-
sault implicating Appellant. Lance Corporal KLM’s decision
to involve his squad leader further confirms the seriousness
of the incident. In addition, as the NMCCA also found, alt-
hough Lance Corporal KLM was intoxicated, any suggestion
that his intoxication confused his perception and memory
about the abusive sexual contact was dispelled by his accu-
rate and detailed recollection of numerous other aspects of the
evening’s events. 79 M.J. at 732.
   Indeed, Appellant himself provided support for Lance Cor-
poral KLM’s testimony. Appellant’s account of the evening’s



                                3
           United States v. Upshaw, No. 20-0176/NA
                  Judge MAGGS, dissenting

events largely corroborated Lance Corporal KLM’s recollec-
tion of details other than the sexual assault itself. See Wil-
liams, 77 M.J. at 464 (“Appellant issued a sworn statement
that, though silent on the issue of sodomy, largely confirmed
and supported [the victim’s] story.”). And Appellant’s contem-
poraneous statements in which he attempted to explain that
Lance Corporal KLM was upset because he was suffering
from “survivor syndrome” were baseless and unbelievable.
Consequently, as the NMCCA correctly found, they served
only to show Appellant’s consciousness of his own guilt and a
desire to avoid the consequences of the truth. See Upshaw, 79
M.J. at 732.
    Appellant argues that this case is distinguishable from
Williams because the victim’s testimony in Williams was cor-
roborated by “conclusive physical evidence,” namely, the vic-
tim’s wounds and a broken door, while Lance Corporal KLM’s
testimony in this case is not supported by physical evidence.
Appellant also asserts that this case did not involve eyewit-
ness testimony and observes that this Court noted the ab-
sence of eyewitness testimony in Hills, 75 M.J. at 358. These
arguments are both legally and factually unfounded. First,
while physical evidence and eyewitness testimony may help
to establish that an error was harmless beyond a reasonable
doubt, neither Williams, nor Hills, nor any other decision re-
quires such evidence. Any type of evidence may suffice pro-
vided that this Court “rest[s] assured that an erroneous pro-
pensity instruction did not contribute to the verdict.”
Guardado, 77 M.J. at 94. Second, this case did involve corrob-
orating physical evidence and eyewitness testimony. The trial
was not merely a “he said/he said” contest of competing state-
ments by Lance Corporal KLM and Appellant. The presence
of the car at a location consistent with Lance Corporal KLM’s
testimony and consistent with his texts is corroborating phys-
ical evidence. And the unit members’ observations of Appel-
lant and Lance Corporal KLM and their demeanors immedi-
ately after the incident is corroborating eyewitness
testimony.
   Appellant also argues that the erroneous propensity in-
struction was not harmless beyond a reasonable doubt be-
cause trial counsel emphasized the similarities between two




                              4
            United States v. Upshaw, No. 20-0176/NA
                   Judge MAGGS, dissenting

specifications of abusive sexual contact and urged the mem-
bers to consider Appellant’s propensity to commit them. Be-
cause of the corroborating evidence described above, I am con-
vinced that these arguments did not affect the findings. In
addition, Appellant’s focus on the Government’s arguments
about propensity blurs the reasoning of Hills. Consideration
of propensity evidence is not, by itself, a constitutional viola-
tion. On the contrary, this Court has held that M.R.E. 413
allows a court-martial to consider evidence of an uncharged
sexual assault offense as propensity evidence relevant to a
charged sexual assault offense. Wright, 53 M.J. at 480 (up-
holding the constitutionality of M.R.E. 413). The constitu-
tional error under Hills arises from the risk of confusion about
the presumption of innocence and burden of proof if a court-
martial may draw conclusions about propensity based on a
preponderance of the evidence that the accused committed a
charged offense. Hills, 75 M.J. at 357. Here, as in Williams,
the strength of the Government’s case eliminates concern
that this risk harmed Appellant.
                          II. Recusal
   The second assigned issue is whether “a recused judge’s
substantive participation in Appellant’s case after he recused
himself [was] harmless error.” Upshaw, 80 M.J. 179. The
Court does not reach this second assigned issue. I would an-
swer it in the negative.
    As the Court recounts, when the case was remanded,
Judge Sameit recused himself and Judge Munoz took his
place. Judge Munoz disclosed to the parties that he had
consulted with Judge Sameit about trial counsel’s request to
allow evidence about the incident involving Lance Corporal
KLM to be used under M.R.E. 413 on another specification
concerning Corporal KI. Trial defense counsel asked Judge
Munoz to recuse himself based on this communication with
Judge Sameit, but Judge Munoz denied the motion. On
appeal, the NMCCA held that Judge Munoz should have
recused himself but concluded that the error was not
prejudicial.
   The parties dispute some aspects of the standard of review
applicable to recusal errors. The Government relies on Article
59(a), Uniform Code of Military Justice (UCMJ), 10 U.S.C.



                               5
            United States v. Upshaw, No. 20-0176/NA
                   Judge MAGGS, dissenting

§ 859(a) (2012), which provides that “[a] finding or sentence
of a court-martial may not be held incorrect on the ground of
an error of law unless the error materially prejudices the sub-
stantial rights of the accused.” The Government contends
that if we do not find material prejudice to Appellant, the er-
ror is harmless, and any contrary decisions are incorrect. The
Government further contends that Appellant cannot show in-
dividual prejudice in this case.
    Appellant, however, contends that in assessing the harm-
lessness of a recusal error we must also consider three of the
factors identified in Liljeberg v. Health Servs. Acquisition
Corp., 486 U.S. 847 (1988). These factors are “the risk of in-
justice to the parties in the particular case, the risk that the
denial of relief will produce injustice in other cases, and the
risk of undermining the public’s confidence in the judicial pro-
cess.” Id. at 864; see also United States v. Witt, 75 M.J. 380,
384 (C.A.A.F. 2016) (applying these factors in addition to Ar-
ticle 59(a), UCMJ). Appellant contends that the third
Liljeberg factor is determinative because Judge Sameit’s con-
sultation with Judge Munoz on a substantive motion, after
Judge Sameit’s recusal, created a significant risk of under-
mining the public’s confidence in the judicial process.
    Although the Government makes a strong argument that
any test for prejudice that requires us to consider factors
other than the “substantial rights of the accused” is incon-
sistent with Article 59(a), UCMJ, resolution of the parties’
disagreement about the standard of review is not necessary
in this case. I agree with the NMCCA’s conclusion that Appel-
lant cannot show prejudice under the Liljeberg factors. The
first and second factors are not substantially at issue. And
with respect to the third factor, I agree with the following rea-
soning of the NMCCA:
       Judge Munoz’s ruling occurred while charges were
       still pending rehearing regarding [Corporal KI]. Af-
       ter [Corporal KI] decided not to participate in the re-
       hearing, the [convening authority] withdrew the
       charges pertaining to him and ordered a resentenc-
       ing hearing only for the remaining findings of guilty
       regarding [Lance Corporal KLM], as affirmed by this
       Court. That mooted the Mil. R. Evid. 413 propensity
       evidence issue giving rise to the challenge against
       both Judge Munoz and Judge Sameit, and Appellant



                                 6
           United States v. Upshaw, No. 20-0176/NA
                  Judge MAGGS, dissenting

      then opted for members to determine his sentence.
      Finally, Judge Munoz issued limited rulings and
      sentencing instructions in connection with the sen-
      tencing proceedings, and no other allegations of er-
      ror or bias are raised. Accordingly, we conclude that
      reasonable public observers, when taking into ac-
      count the entirety of these court-martial proceed-
      ings, would have full confidence in the military judi-
      cial process.
Upshaw, 79 M.J. at 736 (citation omitted).
                        III. Conclusion
   For these reasons, I would affirm the NMCCA’s decision.




                                7